Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of a plurality of hot water systems must be shown or the feature(s) canceled from the claim(s). Figures 1 and 3 only show a single hot water system. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The disclosure is objected to because of the following informalities:

The last seven lines of paragraph 0007 are grammatically incorrect because a when clause is followed by an if clause without reciting what happens when the when clause is valid or what happens when the if clause is valid. Appropriate correction is required.
Paragraph 0008 lines 6-21 several sentences are grammatically incorrect. Appropriate correction is required.
Paragraph 0009 has the same issues described for paragraph 0007. Appropriate correction is required.

It appears that the grammatical error are a result of mistranslation. Therefore, the examiner recommends the applicant to review the entire specification in order to make sure that everything has been translated correctly.  

Objections

Claim(s) 1-6 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites “a plurality of hot water systems which comprise a hot water facility configured by one or more machines, and a relay device each comprising a hot water facility configured by one or more machines, and a relay device which is a machine communicating with the corresponding hot water facility and connectable to a communication network”

In regards to claim(s) 2-6, the claim(s) is/are objected due to its/their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in lines 3-4 “communicating with the hot water facility”. The claim in lines 2-3 recites that a plurality of hot water systems which comprise a hot water facility. The limitations of lines 2-3 mean that each system comprises a separate hot water facility. It is unclear to which system belongs the facility recited in lines 3-4. For this reason, the claim is indefinite.
Furthermore, lines 5, 7, 11, 12, 13, 15 and 19 each recite “the relay device”. The claim in lines 2-3 recites that a plurality of hot water systems which comprise a hot water facility configured by one or more machines and a relay device. The limitations of lines 2-3 mean that each system comprises a separate hot water facility, and that each facility of each system comprises one or more machines and a relay device. It is unclear when reciting “the relay device” to which facility of which system belongs the recited relay device. For this reason, the claim is indefinite.
Also, the claim recites in line 6 “wherein at least one of the one or more machines”. The claim in lines 2-3 recites that a plurality of hot water systems which comprise a hot water facility configured by one or more machines and a relay device. The limitations of lines 2-3 mean that each system comprises a separate hot water facility, and that each facility of each system comprises one or more machines and a relay device. It is unclear to which facility of which system belong the machines recited in line 6. For this reason, the claim is indefinite.
The claim recites in lines 14-15 “the individual identification information of the plurality of identification target machines transmitted from the relay device”. The word “the” in front of the limitation(s) “individual identification information of the plurality of identification target machines transmitted from the relay device” means that the 
In addition, the claim recites in line 17 “collate the received individual identification information with”. The word “the” in front of the limitation(s) “received individual identification information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim does not previously recite that individual identification information is received. For this reason, the limitation(s) lack of antecedent basis. Furthermore, it is unclear to which system of the plurality of systems belongs the received information. For the reasons provided above, the claim is indefinite.
Lines 17-26 of the claim recite several times the limitation of “received individual identification information”, “stored individual identification information” and “individual identification information stored”. It is unclear, each time the aforementioned limitations are recited, to which facility of which hot water system of the plurality of hot water 
Line 19 recites “the individual identification information of the plurality of identification target machines”. It is unclear to which system belongs the claimed target machines. For this reason, the claim is indefinite.
The claim recites in lines 21-22 “rewrite the different individual identification information”. The word “the” in front of the limitation(s) “different individual identification information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The claim also recites in lines 23-24 “for the hot water system which has the identification target machine”. It is unclear to which target machine of which system the aforementioned limitation is referring. For this reason, the claim is indefinite.
Furthermore, lines 17-26 of the claim recites in part:
when the individual identification information of the plurality of identification target machines is received from the relay device, 
when at least one piece of the received individual identification information matches the stored individual identification information as a result of the collation, 
rewrite the different individual identification information to the received individual identification information 
if all the individual identification information stored for the hot water system which has-6-Customer No. 31561Application No.: TBA Docket No.: 103264-US-978-PCTthe identification target machine with the matching individual identification 
The aforementioned limitations are grammatically incorrect because the aforementioned limitations comprises of a first when clause followed by a second when clause that is followed by a sentence that is followed by an if clause. It is unclear if the sentence between the second when clause and the if clause belongs to the second when clause or belongs to the if clause. If the sentence belongs to the second when clause, it appears that some limitations are missing before or after the if clause. If the sentence belongs to the if clause, it appears that some limitations are missing after or before the second when clause. Furthermore, it appears that some limitations are missing before or after the first when clause because the first when clause is incomplete. For the reasons provided above, the claim is indefinite.    

It appears that most errors in the claim are because of mistranslation of the claims from Japanese. The examiner suggest the applicant to carefully review all the claims in order to make sure that they express what the applicant is trying to claim. The examiner has interpreted claim 1 in the following way in order to advance prosecution:

A communication system, comprising: 
a plurality of hot water systems each comprising a hot water facility configured by one or more machines, and a relay device which is a machine corresponding hot water facility and connectable to a communication network; and 
a management server that communicates with the relay device of each facility via the communication network, 
wherein at least one of the one or more machines of each of the hot water facilities and the relay device of each of the hot water facilities are configured as identification target machines of the corresponding hot water system each having individual identification information, 
wherein the management server is configured to: 
store, for each of the hot water systems, information about the corresponding hot water system[[s]] transmitted from the relay device of the corresponding hot water facility via the communication network together with the individual identification information of the relay device of the corresponding hot water facility, on the basis of the individual identification information of the relay device of the corresponding hot water facility; 
store, for each of the hot water systems, [[the]] individual identification information of the of the corresponding hot water facility transmitted from the relay device of the corresponding hot water facility via the communication network; and 
receive individual identification information of a plurality of identification target machines of a first hot water system of the plurality of hot water systems from the relay device of the hot water facility of the first hot water system,
of the plurality of identification target machines of the first hot water system with [[the]] stored individual identification information of the first hot water system; 
wherein if at least one piece of the received individual identification information of the plurality of identification target machines of the first hot water system matches the stored individual identification information of the first hot water system as a result of the collation, and if at least one piece of the received individual identification information of the plurality of identification target machines of the first hot water system is different than the stored individual identification information of the first hot water system, the management server is configured to update, with missing individual identification information, of the plurality of identification target machines of the first hot water system.


In regards to claim(s) 2-6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1. 

In regards to claim 2, the claim has the similar issues that the ones described for lines 17-26 of claim 1. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way based on the interpretation given to claim 1 in order to advance prosecution:
The communication system according to claim 1, wherein the management server is configured to: 
updated individual identification information to the relay device of the hot water facility of the first hot water system in order to add individual identification information to [[the]] an identification target machine of the first hot water system corresponding to the missing individual identification information.

In regards to claim 3, 4, 5 and 6, each of the claims recite in lines 1-2 “used in the communication system according to claim 1”. The word “the” in front of the limitation(s) “communication system” means that the limitation(s) was/were previously defined in the claims. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The a communication system according to claim 1”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamizo et al. (JP-2018078511A).

In regards to claim 1, Takamizo teaches A communication system comprising a plurality of hot water systems and a management server [fig. 1 elements B and S, par. 0020 L. 3-7, par. 0021 L. 1-3]. Takamizo further teaches that the plurality of hot water systems each comprises a hot water facility configured by one or more machines and a relay device [see fig. 1 elements B (facility), 10 (machine) and 20 (relay device), par. 0020 L. 3-5, par. 0021 L. 1-3]. Also, Takamizo teaches that the relay device of each facility is a machine communicating with the corresponding hot water facility and connectable to a communication network [see fig. 1 element 20 and N, par. 0025 L. 1-3]. Takamizo further teaches that the management server communicates with the relay device of each facility via the communication network [fig. 1 elements B, N, S and 20, par. 0025 L. 1-3, par. 0027 L. 1-3]. Furthermore, Takamizo teaches that at least one of 

In regards to claim 2, Takamizo, as applied in claim 1 above, further teaches that the management server is configured to transmit the updated individual identification information to the relay device of the hot water facility of the first hot water system in order to add individual identification information to an identification target machine of the first hot water system corresponding to the missing individual identification information [par. 0046 L. 11-18].

In regards to claim 3, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed management server.

In regards to claim 4, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed hot water system.

In regards to claim 5, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed hot water facility.
In regards to claim 6, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed relay device.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.